DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wendy Choi on 06 August 2021.

The application has been amended as follows: 
		Claim 11 is canceled


Allowable Subject Matter
Claims 1, 2, 4-10, and 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Blum et al. (US Serial No. 2008/0090957), teaches a composition comprising an aqueous (water) binder mixture A) comprising A1) a secondary, hydroxyl-functional polyacrylate dispersion or polyacrylate emulsion (non-.
Other pertinent art of record, known by Naik et al. (US Serial No. 2003/0180541; corresponds to WO 03/066761 as cited on the ISR, cited on the IDS dated 07 December 2020), relates to a topcoat composition comprising (i) a mixture of (A) at least one polyurethane and (B) at least one durability improving polymer, (ii) a mixture of two or more acrylic urethanes, or (iii) a combination of (i) and (ii). The invention also relates to ink receptive sheets comprising a substrate containing a topcoat derived from the topcoat compositions [0008].  Naik et al. fails to teach the composition further comprising a UV curable polymer comprising a UV curable polyether, a UV curable acrylic polymer, a UV curable polyurethane/acrylic copolymer, or combinations thereof, as required by the instant claims.  One of ordinary skill in the art, at the time of filing, would have no reasonable motivation to add a UV curable polymer to the topcoat composition of Naik et al.  Such a reconstruction of the prior art would be based on impermissible hindsight.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767